Exhibit 10.3

 


ENVIRONMENTAL AGREEMENT

 

This Environmental Agreement is made this 16th day of December, 2005, by and
between ALTRIA CORPORATE SERVICES, INC. (f/k/a PHILIP MORRIS MANAGEMENT CORP.),
a New York corporation (“Altria”) and KRAFT FOODS GLOBAL, INC.(“Kraft”), a
Delaware corporation.

 


W I T N E S S E T H

 

WHEREAS, Altria and Milwaukee County, Wisconsin, are parties to that certain
Lease Agreement, dated July 14, 1980, Airport Agreement No. HP-695, as amended
by Amendment No. 1 to Airport Lease Agreement No. HP-695 as of December 31, 1995
and Amendment No. 2 to Airport Lease Agreement No. HP-695 as of December 16,
2005 (the “Original Lease”) with respect to certain property (the “Property”)
located at General Mitchell International Airport (“Airport”); and

 

WHEREAS, Altria and Kraft are parties to the certain Purchase and Sale Agreement
(“PSA”) dated December 15, 2005, by which Altria agreed to sell and transfer to
Kraft, and Kraft agreed to purchase and accept from Altria, all of Altria’s
rights, title and interests in the Original Lease and certain other property
described in the PSA on the terms and conditions set forth therein; and

 

WHEREAS, Altria, Kraft, and Milwaukee County, Wisconsin, are parties to that
certain Assignment of Lease dated December 16, 2005, (“Date of Assignment”) by
which Altria assigned and transferred all right, title, and interest of Altria
in and to the Original Lease to Kraft and by which Kraft accepted such
assignment and agreed to perform, observe, and accept all such obligations,
covenants and conditions contained in the Original Lease on the part of Altria
from and after the Date of Assignment; and

 

WHEREAS, Altria and Kraft are parties to that certain Management Agreement dated
December 16, 2005 (the “Management Agreement”) by which Altria has agreed to
maintain and operate the Property for the purposes for which it is intended on
the terms and conditions set forth therein; and

 

WHEREAS, Altria and Kraft seek to define and allocate responsibility for certain
environmental matters pertaining to the Property as set forth in this Agreement
even though other representations, warranties, rights and obligations contained
in the PSA will not survive after the effective date of the PSA or will expire
within a fixed period of time thereafter; and

 

WHEREAS, Altria and Tennessee Gas Pipeline Company, a Delaware corporation
(successor by name change to Tenneco Inc.) (“Tenneco”), which occupied the
Property before Altria, are parties to that certain Agreement, dated
December 29, 1995, as amended by Letter Agreement No. 1 as of December 29, 1995
and Letter Agreement No. 2 Airport Lease Agreement as of December 31, 1995
(collectively the “Tenneco Agreement”); and

 

WHEREAS, Altria and Kraft seek to define and set forth the assignment of certain
rights and obligations under the Tenneco Agreement from Altria to Kraft.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants, representations and warranties herein set forth, the parties hereto
hereby covenant and agree as follows:

 

1.                                       Environmental Responsibility.

 

A.                                   Altria shall be responsible for all
conditions, releases or discharges on the Property involving any hazardous or
toxic substances, materials, or wastes including, without limitation, petroleum,
as these terms are used or defined in applicable local, state or federal
environmental laws and regulations (collectively “hazardous or toxic materials”)
(1) first occurring from September 1, 1993, to December 16, 2005, (2) relating
to or originating from conditions that first existed from September 1, 1993, to
December 16, 2005, or (3) relating to such further cleanup of UST #5 as may be
required, if at all, under the Original Lease or the Assignment of Lease dated
December 16, 2005.  Except as provided for in Paragraph 1.B. below, Kraft shall
be responsible for other conditions, releases or discharges involving any
hazardous or toxic materials on the Property as may first occur on and after
December 16, 2005.

 

B.                                     Altria shall also be responsible for all
conditions, releases or discharges on the Property involving any hazardous or
toxic materials caused by the willful misconduct of Altria and its employees
during the term of the Management Agreement, except to the extent such acts are
directed by Kraft, its employees, or contractors.

 

C.                                     Kraft will maintain in full force and
effect, at its own expense, any financial instruments necessary to comply with
the requirements of subpart H of 40 CFR part 280 and the corresponding
applicable state regulations including, without limitation, Wisconsin Admin Code
ch. Comm 10, subchapter VIII, regarding Kraft’s financial responsibility for
taking corrective action and for compensating third parties for bodily injury
and property damage caused by accidental releases from the operation of
petroleum underground storage tanks.

 

2.                                       Indemnification as to Environmental
Matters.

 

A.                                   Altria shall indemnify and hold harmless
Kraft from and against any and all claims, demands, damages, losses, costs and
expenses, including without limitation, court costs and reasonable attorney’s
fees, arising from (1) any violations by Altria of laws, orders, rules,
regulations, requirements, guidelines or demands of any local, state or federal
governmental agency or other authority based upon applicable environmental laws
relating to the Property and occurring on or before the date hereof, and (2) all
conditions, releases or discharges involving any hazardous or toxic materials on
the Property (a) first occurring from September 1, 1993, to December 16, 2005,
relating to or originating from conditions that first existed from September 1,
1993, to December 16, 2005, or relating to such further cleanup of UST #5 as may
be required, if at all, under the Original Lease or the Assignment of Lease
dated December 16, 2005, or (b) caused by the willful misconduct of Altria, its
employees and contractors, during the term of the Management Agreement, except
to the extent such acts are directed by Kraft, its employees, or contractors.

 

B.                                     Kraft shall indemnify and hold harmless
Altria from and against any and all claims, demands, damages, losses, costs and
expenses, including without limitation, court

 

--------------------------------------------------------------------------------


 

costs and reasonable attorney’s fees, arising from (1) any violations by Kraft
of laws, orders, rules, regulations, requirements, guidelines or demands of any
local, state of federal governmental agency or other authority based upon
applicable environmental laws relating to the Property and occurring on or after
the date hereof, and (2) all conditions, releases or discharges involving any
hazardous or toxic materials on the Property first occurring on or after
December 16, 2005, except to the extent caused by the willful misconduct of
Altria and its employees during the term of the Management Agreement (unless
such acts are directed by Kraft, its employees, or contractors).

 

3.                                       Defense of Action.  In the case of any
action or proceeding brought against Altria or Kraft, as the case may be, by
reason of any such claim indemnified against pursuant to this Agreement, upon
notice, the other party shall defend the action or proceeding by counsel
reasonably acceptable to the other.  This requirement is conditioned upon
receipt by the indemnifying party of timely written notice of, and the
opportunity to defend, any such claims and upon the cooperation of the party
against whom the claim is made in the defense of such claim.  Timely written
notice for purposes of this Paragraph means written notice within fourteen (14)
days of receipt of any written claim, demand, legal process or paper relating to
such claim provided, however, that, in an action to enforce the indemnity, late
notice will not be a defense absent a showing of prejudice to the indemnitor.

 

4.                                       Assignment of Rights Against Tenneco.

 

A.                                   Altria hereby assigns and transfers to
Kraft all the rights and interests of Altria in and to the Tenneco Agreement.

 

B.                                     Kraft hereby accepts said assignment and
agrees to perform, observe, and accept all the obligations, covenants and
conditions on Altria contained therein to be performed and observed from and
after the date hereon.

 

5.                                       Responsibility for Site Work.

 

A.                                   Stormwater Discharge.  Altria shall take
such action as may be required to obtain a general WPDES permit for the lawful
discharge of water from the sump pump associated with the fuel farm along East
College Avenue to the storm sewer.  This obligation shall terminate upon receipt
of the applicable permit.

 

B.                                     UST #5.  Altria shall take such action as
may be required to achieve closure of the WDNR file on UST #5, including but not
limited to assuring that (1) necessary well abandonment forms are filed with
WDNR and (2) an adequate deed restriction is recorded (with proof of recording
filed with WDNR).  This obligation shall terminate upon confirmation that WDNR
has closed its file on this matter.

 

6.                                       Entire Agreement; Headings;
Counterparts.  This Agreement constitutes the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersedes
all prior negotiations and understandings, whether written or oral, of the
parties hereto with respect to the subject matter hereof, including, but not
limited to, any language in or interpretation of the PSA contrary to the terms
of this Agreement.  The headings in this Agreement are for the purposes of
reference only and shall not limit or otherwise affect the

 

--------------------------------------------------------------------------------


 

meaning hereof.  This Agreement may be executed and delivered by the parties
hereto in one or more counterparts, each of which shall be an original but all
of which together shall constitute one instrument.

 

7.                                       Binding Affect.  This Agreement is
binding upon and inures to the benefit of the parties hereto and their
respective successors and assigns.

 

8.                                       Applicable Law.  This agreement shall
be governed and construed in accordance with the laws of the State of Wisconsin.

 

9.                                       Facsimile Signatures.  Altria and Kraft
agree that signatures on documents delivered by facsimile transmission shall be
binding on all parties, and respectively agree to provide an originally signed
copy of any document delivered by facsimile within five (5) days after such
delivery.

 

10.                                 Counterparts.  This agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Environmental Agreement
to be executed as of the date first above written.

 

 

 

ALTRIA CORPORATE SERVICES, INC. f/k/a
PHILIP MORRIS MANAGEMENT CORP.

 

 

 

 

 

By:

/s/ George Saling

 

 

 

 

 

 

KRAFT FOODS GLOBAL, INC.

 

 

 

 

 

By:

/s/ Bruce Windedahl

 

 

--------------------------------------------------------------------------------